Citation Nr: 0033178	
Decision Date: 12/20/00    Archive Date: 12/28/00	

DOCKET NO.  96-24 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from November 1964 to 
October 1967, and from February 1968 to January 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of April, May, and August 1995 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.


REMAND

A review of the record in this case raises some question as 
to the exact nature and etiology of the veteran's claimed 
post-traumatic stress disorder.  In that regard, while it is 
true that the veteran has received a diagnosis of post-
traumatic stress disorder, he has, in addition, received 
various other psychiatric diagnoses, including "social 
phobia," passive-aggressive personality disorder, generalized 
anxiety disorder, depressive neurosis, and major depression.  
Moreover, certain critical elements of the diagnosis of post-
traumatic stress disorder, most fundamentally, those 
concerning the existence of a stressor or stressors, appear 
to have been based in large part upon statements of history 
provided to various examiners by the veteran.

The Board observes that, in correspondence of early August 
1999, the RO requested of the U. S. Armed Services Center for 
the Research of Unit Records (USASCRUR) assistance in 
verifying the veteran's alleged inservice stressors. In an 
"interim letter" of early August 1999, the USASCRUR responded 
that they had received the RO's August 1999 correspondence, 
but that, given the increase in post-traumatic stress 
disorder requests, and the amount of time needed to research 
and/or process each request, their response time was 
"averaging 6 months or longer."  It was additionally 
requested at that time that the RO be patient while research 
was conducted for other requests received prior to the 
veteran's.

In late December 1999, the RO once again requested of the 
USASCRUR that they provide verification of the veteran's 
alleged inservice stressors.  To date, no response has been 
received to that request.

The question of whether a veteran was exposed to a stressor 
in service is a factual determination, and VA adjudicators 
are not bound to accept such statements simply because 
treating medical providers have done so.  Wood v. Derwinski, 
1 Vet. App. 190 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  In Zarycki v. Brown, 6 Vet. App. 91 (1993), the 
United States Court of Appeals for Veterans Claims (Court) 
set forth the analytical framework for establishing the 
presence of a recognizable stressor, which is the essential 
prerequisite to support a diagnosis of post-traumatic stress 
disorder.  The Court's analysis divides into two major 
components:  the first component involves the evidence 
required to demonstrate the existence of an alleged stressful 
event; the second involves a determination as to whether the 
stressful event is of the quality required to support a 
diagnosis of post-traumatic stress disorder.

With regard to the first component of the Court's analysis, 
under 38 C.F.R. § 3.304 (2000), the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service to support a claim of entitlement to service 
connection for post-traumatic stress disorder varies 
depending upon whether or not the veteran "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  
Whether or not a veteran "engaged in combat with the enemy" 
must be determined through recognized military and/or service 
department evidence.  In other words, the claimant's 
assertions that he "engaged in combat with the enemy" are not 
sufficient, in and of themselves, to establish this fact.  
The record must first contain recognized military and/or 
other supportive evidence to establish that the veteran 
"engaged in combat with the enemy."  If the determination 
with respect to this step is affirmative, the second step 
requires that the veteran's lay testimony regarding claimed 
stressors be accepted as conclusive as to their actual 
occurrence, and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," which is to say, 
credible, and "consistent with the circumstances, conditions, 
or hardships of such service." Zarycki at 98.

The Board observes that, where the record does not contain 
recognized military or other supportive evidence that the 
veteran "engaged in combat with the enemy," the Court in 
Zarycki held that the record must contain evidence which 
corroborates the veteran's testimony as to the incurrence of 
the claimed stressor or stressors.  The case of Zarycki makes 
it clear that the veteran's lay testimony, in and of itself, 
is not enough to establish the alleged stressor.

As noted above, attempts to verify the veteran's claimed 
inservice stressors have not yet been completed.  Moreover, 
during the pendency of the veteran's appeal, there has been a 
significant change in the applicable law.  On November 9, 
2000, the President signed into the law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U. S. Vet. App. 
Nov. 6, 2000) (per curiam order), which had held that the VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet finalized as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 
Section VII, subpart(a), 114 Stat. 2096, ___ (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In light of the aforementioned, and because of the change in 
the law brought about by the Veterans Claims Assistance Act 
of 2000, a remand in this case is required, not only for 
purposes of additional development, but for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, Sections III-IV, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the VARO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  For these reasons, a remand is required.

Accordingly, the case is REMANDED for the following:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to May 1999, the date of the 
veteran's most recent VA psychiatric 
examination, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.

2.  The USASCRUR must be contacted to 
obtain its assistance in verifying the 
strssors claimed by the veteran. A final 
response from USASCRUR must be obtained 
before further action can be taken with 
respect to the veteran's claim.

3.  Following the above, the RO should 
make a specific determination based upon 
the complete record with respect to 
whether the veteran was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor 
or stressors.  In any event, the RO 
should specifically render a finding as 
to whether the veteran "engaged in combat 
with the enemy."  Should the RO determine 
that the record establishes the existence 
of a stressor or stressors, the RO should 
specify which stressor or stressors in 
service it has determined are established 
by the record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
evidence.

4.  If, and only if, a stressor has been 
verified, the RO should then arrange for 
the veteran to be examined by a board of 
two VA psychiatrists who have not 
heretofore seen or examined him.  The RO 
should specify for the examiners the 
stressor or stressors which it has 
determined are established by the record, 
and the examiners must be instructed that 
only those events may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms, 
and whether the diagnostic criteria to 
support a diagnosis of post-traumatic 
stress disorder have been satisfied.  The 
examination report should reflect a 
review of pertinent material in the 
claims folder(s).  The examiner should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain an accurate picture of 
the nature of the veteran's psychiatric 
status.  The examiner should, 
additionally, comment explicitly upon 
whether the events claimed by the veteran 
as a stressor or stressors, and confirmed 
by the RO, are of a quality required to 
produce post-traumatic stress disorder.  
If so, the examiner should also comment 
explicitly on whether there is a link 
between such a stressor or stressors and 
the current diagnosis of post-traumatic 
stress disorder.  The report of the 
examination should include a complete 
rationale for all opinions expressed, and 
the claims folders should be made 
available to the examiners prior to their 
examinations.

5.  Thereafter, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in Sections III and IV of the 
Act (to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among other things, final regulations and 
General Counsel Precedent Opinions.  Any 
binding or pertinent Court decisions that 
are subsequently issued should also be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



